DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Presence/Absence Prediction at a Visit Destination from Sensed Data
The abstract of the disclosure is objected to because it should not include a format of “[Problem]” and “[Solution]”.  An amended abstract should be presented on a separate sheet.  Correction is required.  See MPEP §608.01(b).
The disclosure is objected to because of the following informalities:
In ¶[0027], “is not simply represents that presence” should be “does not simply represent presence”.  
In ¶[0027], “is not simply represents absence” should be “does not simply represent absence”.  
In ¶[0027], “not being” appears that it should be “being” because a presence state should represent that it is possible that the user is at a visit destination.
In ¶[0038], “Internt” should be “Internet”.
In ¶[0038], “may include . . . may also be included” should be “may include” or “may also be included”, but not both.
In ¶[0049], “may also sets” should be “may also set”.
In ¶[0052], “5:00 P.M.as” should be “5:00 P.M. as”.  
In ¶[0055], “that the user do not want” should be “that the user does not want”.
In ¶[0063], “and identify the position” should be “and identifies the position”.
In ¶[0063], “by using these information” should be “by using this information”.
In ¶[0079], a matching double quote is missing after “during work”. 
In ¶[0084], “lifestyle if a specific year” should be “lifestyle in a specific year”. 
In ¶[0084], “where the user take the action” should be “when the user takes the action”.
In ¶[0106], “t sensed” should be “the sensed”.
In ¶[0116], there should be a period at the end of the paragraph.
In ¶[0130], “need to be changed” should be “needs to be changed”.
In ¶[0145], “flexibly” should be “is flexibly”.
Appropriate correction is required.

Election/Restrictions
Applicants’ election without traverse of Invention I, Claims 1 to 13 and 18, in the reply filed on 15 August 2022 is acknowledged.
Claims 14 to 17 and 19 to 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 15 August 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 to 2 and 9 to 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsunoda et al. (WO 2015/182200).
(Note: Tsunoda et al. (WO 2015/182200) has an international publication date of 03 December 2015, so it is prior art under 35 U.S.C. §102(a)(1), as a printed publication more than a year before Applicants’ effective filing date of 07 September 2017.  However, Tsunoda et al. (U.S. Patent Publication 2017/0147929), having a publication date of 25 May 2017, is an equivalent of that international application filed in English, and is being referred to for purposes of citation to ¶’s, as the latter publication is a translation of the former publication.  Consequently, Applicants cannot quality for exceptions under 35 U.S.C. §102(b) for disclosures made less than a year before an effective filing date under 35 U.S.C. §102(a)(1) or subject matter commonly owned or obtained from the inventor under 35 U.S.C. §102(a)(2).)
Regarding independent claims 1 and 18, Tsunoda et al. discloses an information processing device and method, comprising:
“a presence/absence prediction unit that performs prediction of presence/absence of a user at a visit destination on a basis of sensed data” – on a basis of acquired sensing data, an action prediction unit is configured to predict an action of a user (Abstract); an acquisition unit is configured to acquire sensing data obtained by detecting an action of a user, a recognition unit is configured to recognize a situation of the user on the basis of the acquired sensing data, and an action prediction unit is configured to predict an action of the user on the basis of the recognized situation of the user (¶[0009]); an acquisition unit acquires sensing data obtained by detecting an action of a user, and on the basis of the acquired sensing data, an action prediction unit is configured to predict an action of the user on the basis of a recognized situation of the user (¶[0011]); action model generation unit 14 models a user’s action on the basis of the user’s action logs (past logs) accumulated in action log DB 13 to generate (construct) an action model which is to be used for action prediction (¶[0042]: Figure 2); information presentation unit 17 may determine that it is most appropriate to deliver products to a user’s home at the time when the user has arrived home, determine that the place where products are to be provided is the user’s home, and the time when products are to be provided is the time when the user will arrive home (¶[0049]: Figure 3); action recognition unit 12 may recognize whether a user is about to go home or somewhere other than home, on the basis of the user’s schedule information, and optimizes delivery when it is predicted that the user will go home (¶[0050]: Figure 3); current location information is acquired from a watch-type device 35 worn on the user through GPS; when the current location information indicates an area around the user’s home, action model generation unit 14 requests detection information indicating whether the television device 36 placed in the user’s home is on or off, and thereby more correctly determines whether or not the user is home (¶[0060]: Figure 4: Step S121); here, sensing data and an action model are used to predict if a user is at home, i.e., a user is ‘present’ at home or ‘absent’ from home (“presence/absence prediction”); 
“a providing unit that provides a result of the prediction to an external device” – data of location information and movement speed acquired by sensor devices 3 are transmitted to information provision server 1 through network 6; information provision server 1 can acquire a log of the user’s actions; information provision server 1 transmits, to a logistics management server 20, information (place and time) for delivering a product to the user (¶[0031] - ¶[0032]: Figure 1); logistics management server 20 outputs information about a place and time where and when a product is to be provided to a corresponding operator terminal 28 (¶[0034]: Figure 1); information provision server 1, logistics management server 20, and operator terminal 28, then, are “an external device”.

Regarding claim 2, Tsunoda et al. discloses that information presentation unit 17 may determine that it is most appropriate to deliver products to a user’s home at the time when the user has arrived home, determine that the place where products are to be provided is the user’s home, and the time when products are to be provided is the time when the user will arrive home; information presentation unit 17 may optimize the place and time where a product is to be delivered based on conditions for reception that are desired by a user, e.g., a desire to receive at a station, a desire to receive at a station on the way home, etc.; action recognition unit 12 may recognize whether a user is alone or along with other people; when the user is along with other people, or is about to go somewhere other than home, it is considered that it is not appropriate to provide a product on a route; information presentation unit 17 cancels provision of a product on a route and optimizes delivery after the user has become alone or it has predicted that the user will go home (¶[0049] - ¶[0050]: Figure 3).  Here, a user “can cope with or desires a visit” when conditions for reception are desired by a user, i.e., a user is alone and not with other people.  Implicitly, if a user is with other people, a user “cannot cope with a visit or does not desire a visit”, i.e., a user does not desire a delivery when a user is entertaining guests.
Regarding claims 9 to 10, Tsunoda et al. discloses that sensor devices include a wearable device which is worn on a user including glasses-type HMD 31, watch-type device 35 (“the sensed data includes data output from a sensor carried by the user or a sensor mounted on the user”), a mobile terminal which is used by a user, a digital camera 32, and a smartphone 34; alternatively, a surveillance camera 33 may be installed in the home, or a server 1 can determine whether or not a user is home on the basis of data indicating whether a television device 36 in the user’s home is on or off (“the sensed data includes data output from a sensor arranged on premises of the visit destination”) (¶[0031]: Figure 1); current location information is acquired from a watch-type device 35 worn on the user through GPS (“the sensed data includes data output from a sensor carried by the user or a sensor mounted on the user”); when the current location information indicates an area around the user’s home, action model generation unit 14 requests detection information indicating whether the television device 36 placed in the user’s home is on or off (“the sensed data includes data output from a sensor arranged on premises of the visit destination”), and thereby more correctly determines whether or not the user is home (¶[0060]: Figure 4: Step S121).  Here, “a visit destination” is a user’s home.
Regarding claim 11, Tsunoda et al. discloses that action recognition unit 12 continually recognizes a user’s situation and stores a recognition result into action log DB13, in which the user’s past logs (a history of action logs) are accumulated (“a past action history of the user”) (¶[0040]: Figure 2); action model generation unit 14 models a user’s action on the basis of the user’s action logs (past logs) accumulated in action log DB 13 to generate (construct) an action model which is to be used for action prediction (“performs the prediction on a basis of a past action history of the user”) (¶[0042]: Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 to 7 and 12 to 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (WO 2015/182200) in view of Lee et al. (U.S. Patent No. 8,015,023).
Concerning claim 3, Tsunoda et al. arguably discloses these limitations of prediction of a presence or absence of “a plurality of people” for an embodiment a user is along with other people.  (¶[0050]: Figure 3)  That is, “the presence/absence prediction unit performs presence/absence of a plurality of users at the visit destination to predict whether the visit destination is in any of the presence state or the absence state” because if a user is not alone but is with other people, then it can be ‘predicted’ that the user does not desire a visit.  
Concerning claim 3, even if a “presence” or “absence” of “a plurality of people” is not “predicted” by Tsunoda et al., this is taught by Lee et al.  Generally, Lee et al. teaches a similar package delivery service, where an application server can use a profile provided by a recipient, i.e., preferences about when and where a package should be delivered, to determine a recommended delivery time and delivery location.  The application server may analyze an accumulated history of the recipient, e.g., information about where the recipient normally is at various times of the day and days of the week.  (Column 2, Lines 52 to 59)  Application server 102 may analyze preferences 116 to determine a schedule of one or more recipients.  The preferences 116 for a first recipient may indicate package delivery is preferred during a specific time window on specific days.  The user may be home on certain days of the week and at work on other days of the week, and preferences 116 may contain this information or schedule.  The preferences 116 may indicate a preferred package delivery location for different times and different days of the week.  (Column 6, Lines 12 to 25: Figure 1)  Specifically, one embodiment provides that preferences 116 may be associated with a recipient who is a primary recipient, and a second most preferred delivery location associated with an alternate recipient, e.g., a spouse of the primary recipient, etc.  (Column 9, Lines 26 to 39)  Application server 102 may know that the primary recipient is out of town based on a known schedule of the primary recipient or based on a known location of the recipient’s mobile terminal 106.  If the primary recipient has designated a secondary recipient, a designated recipient, or a proxy recipient in preferences 116, application server 102 may complete rendezvous negotiation with a proxy recipient.  The application server 102 may also be able to analyze a history and/or preferences of the proxy recipient which may be contained in the preferences 116 or the histories 118 in database 104.  Application server 102 may determine that the proxy recipient, e.g., a spouse of the primary recipient, is away from a home delivery address weekdays between about 8 AM to about 9 AM, and between about 3 PM to about 4 PM.  Additionally, application server 102 may determine based on history 118 that the proxy recipient is away from a home delivery address Monday, Wednesday, and Friday from about 1 PM to 2 PM.  (Column 9, Line 65 to Column 10, Line 25)  Lee et al., then, teaches “predicting presence/absence of a plurality of users at a visit destination” for users that include a primary recipient who is a husband who is out of town according to his schedule and a proxy recipient who is a spouse according to historical information about a proxy’s schedule.  An objective is to complete a delivery of packages in a manner that does not increase delivery costs to people with fluid schedules.  (Column 1, Lines 20 to 32)  It would have been obvious to one having ordinary skill in the art to predict a presence or absence of a plurality of users as taught by Lee et al. in an information processing apparatus that provides delivery of products based on a prediction of a user action in Tsunoda et al. for a purpose of reducing delivery costs to people with fluid schedules.  

Concerning claims 4 to 5, Lee et al. teaches that application server 102 may know that the primary recipient is out of town based on a known schedule of the primary recipient or based on a known location of the recipient’s mobile terminal 106.  If the primary recipient has designated a secondary recipient, a designated recipient, or a proxy recipient in preferences 116, application server 102 may complete rendezvous negotiation with a proxy recipient.  The application server 102 may also be able to analyze a history and/or preferences of the proxy recipient which may be contained in the preferences 116 or the histories 118 in database 104.  Application server 102 may determine that the proxy recipient, e.g., a spouse of the primary recipient, is away from a home delivery address weekdays between about 8 AM to about 9 AM, and between about 3 PM to about 4 PM.  Additionally, application server 102 may determine based on history 118 that the proxy recipient is away from a home delivery address Monday, Wednesday, and Friday from about 1 PM to 2 PM.  (Column 9, Line 65 to Column 10, Line 25)  Lee et al., then, teaches “the presence/absence prediction unit predicts that the visit destination is in the presence state when any one of the plurality of users in predicted to be in the presence state” because a schedule of a primary recipient and a proxy recipient can establish if “any one of the plurality” of recipients is predicted to be at home.  Similarly, Lee et al., then, teaches “the presence/absence prediction unit predicts that the visit destination is in the presence state when a user who is specified from the plurality of users in advance is predicted to be in the presence state” because preferences 116 ‘specify in advance’ that a primary recipient or a proxy recipient is going to be at home according to a schedule.  
Concerning claim 6, Lee et al. teaches that an application server can use a profile provided by a recipient, e.g., preferences about when and where a package should be delivered.  (Column 2, Lines 52 to 56)  Database 102 stores information including preferences of a package recipient.  Preferences 116 may be referred to as a profile or a recipient profile.  (Column 3, Lines 32 to 39)  A primary recipient may designate a secondary recipient in preferences 116.  (Column 9, Line 65 to Column 10, Line 5)  Here, a recipient provides a profile that is stored in a database.  Implicitly, these preferences 116 are provided by a recipient “on a basis of a user’s input”, i.e., a recipient inputs information into the profile.  
Concerning claim 7, Tsunoda et al. discloses that information provision server 1 predicts a user’s action on a basis of the user’s current location and action log, and optimizes a place and time where and when a product is to be delivered to a user.  (¶[0032]: Figure 1)  Information presentation unit 17 may determine that it is most appropriate to deliver products at a user’s home at the time when the user has arrived home.  (¶[0049]: Figure 3)  Tsunoda et al., then, defines a presence of a user at home “on the basis of an action” in an action log or “a time period” when a user has arrived at home.   
Concerning claim 12, Lee et al. teaches that an application server can use a profile provided by a recipient, e.g., preferences about when and where a package should be delivered.  (Column 2, Lines 52 to 56)  Application server 102 may analyze preferences 116 to determine if preferences of a first recipient may indicate package delivery that the user may be home on certain days of the week and at work on other days of the week.  (Column 6, Lines 12 to 23)  A recipient can prefer a rendezvous at an uncustomary location, preferring to rendezvous with delivery service personnel at a work location of the recipient rather than at a home location.  (Column 9, Lines 15 to 25)  Lee et al., then, teaches “a visit destination specification unit that specifies the visit destination on a basis of a user’s input” because a recipient inputs preferences into profile information for delivery at home on certain days of the week, or can specify an alternate delivery location at work.  
Concerning claim 13, Lee et al. teaches that a delivery mobile terminal 106 can be a cell phone carried by delivery service personnel in a delivery vehicle when covering a delivery route and delivering packages and/or articles.  (Column 3, Lines 49 to 54)  Network 110 may provide communication services including voice traffic communication.  (Column 5, Lines 4 to 13)  A handset for implementing delivery mobile terminal 106 may be a mobile phone.  (Column 12, Lines 21 to 30: Figure 8)  Handset 400 may include inputs from a microphone 512 and outputs to earpiece 514 and headset 516 used as a cell phone.  (Column 14, Lines 6 to 15)  Lee et al., then, teaches a delivery mobile terminal 106 that is “an agent device” of a mobile phone.  Implicitly, a mobile phone “makes voice communication”.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (WO 2015/182200) in view of Lee et al. (U.S. Patent No. 8,015,023) as applied to claims 1, 2, and 6 above, and further in view of Griffith et al. (U.S. Patent No. 8,475,326).
Tsunoda et al. does not disclose a presence/absence definition unit “also sets a user who is not a target of the prediction, on a basis of a user’s input.”  Generally, Lee et al. teaches “setting a user who is a target of a prediction on a basis of a user’s input” in an embodiment of a recipient designating a secondary recipient or a proxy recipient in preferences 116.  The proxy recipient can be a spouse of the primary recipient, and then historical information about when a spouse is away from home in history 118 can be used to ‘predict’ when the proxy recipient is going to be at home.  (Column 9, Line 65 to Column 10, Line 25)  Implicitly, preferences 116 are set “on a basis of a user’s input.”  Still, Lee et al. only enables a recipient to input information designating a proxy recipient “who is a target of the prediction”, but does not designate someone “who is not a target of the prediction”.  Nevertheless, it is well known in analogous art to exclude children from certain activities reserved for adults, and it would be obvious to exclude children from being permitted to accept deliveries of packages according to that reasoning.
Specifically, Griffith et al. teaches courier management that associates an excluded customer list 177 with each courier 159.  The excluded customer list 177 is a list of customers 146 to which courier 159 may not deliver items 143, or for which the courier may not perform other tasks.  Therefore, no delivery or other task is permitted to be performed by a courier 159 for a customer if that customer is listed in the excluded customer list 177 of the courier 159.  (Column 4, Lines 20 to 26)  A user interface 197i includes various input components that facilitate an input of a request not to receive a delivery from the respective courier 159 in the future.  If a customer requests that they do not wish for the respective courier 159 to deliver packages to them in the future, courier management application 189 takes steps to add the customer to the excluded customer list 177.  (Column 9, Lines 5 to 13; Column 9, Lines 37 to 42)  Griffith et al., then, teaches ‘setting a user who is not a target on a basis of a user’s input’.  An objective is to provide courier management to optimize a delivery network, improve in-transit visibility, and provide better services to customers upon delivery.  (Column 1, Lines 5 to 13)  It would have been obvious to one having ordinary skill in the art to set a user who is not a target of a delivery by a user’s input as taught by Griffith et al. to predict an action of a user for a time and place a product is to be delivered in Tsunoda et al. for a purpose of optimizing a delivery network, improving in-transit visibility, and providing better service to customers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Foladare et al., Tannenbaum, Sager et al., Horstemeyer, Gillen et al., and Sayavong et al. disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        September 13, 2022